Citation Nr: 1315720	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to February 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Montgomery, Alabama.  In that rating decision, the Cleveland RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for bilateral hearing loss.

In May 2012, the Veteran testified before the undersigned Acting Veterans Law Judge sitting in Washington, DC, via a videoconference hearing.  The hearing transcript is not associated with the record.  

In an August 2012 letter, the Board notified the Veteran that the hearing transcript was unavailable and offered to provide another hearing.  In a response received by VA in September 2012, the Veteran indicated that he did not wish to appear at another hearing.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

In November 2012, the Board determined that new and material evidence had been received to reopen the claim of service connection for bilateral hearing loss, and it remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that some of the prior directives from the November 2012 remand were not completed.

In the November 2012 remand, the Board directed the RO to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his current bilateral hearing loss.  While the Veteran was afforded a VA examination in January 2013, and the examiner provided opinions with respect to the Veteran's hearing loss, she did not provide the specific opinions requested in the remand directives.  

In the remand, the Board noted that a previous VA examination, conducted in January 2004, was inadequate because the examiner concluded that it was less likely that the Veteran's hearing loss was due to his service as the Veteran's hearing was normal upon entrance and separation.  The Board noted that the absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Therefore, the claims folder was returned for an adequate VA examination and opinion.  Specifically, the examiner was requested to address whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss.  The examiner was also advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  The Board also directed the examiner to provide a reason for rejecting the Veteran's reports, if appropriate.

In her January 2013 opinion, the examiner opined that the Veteran had sensorineural hearing loss and concluded that his hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in service.  The Board finds the January 2013 VA opinion is inadequate to the extent that the examiner did not present a reason for rejecting the Veteran's reports of continuity of symptomatology of sensorineural hearing loss since service and not providing a rationale for her conclusion that the cause of the Veteran's hearing loss could not be determined without resort to speculation.  In Jones v. Shinseki, 23 Vet. App. 382, (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. 

Therefore, in an effort to comply with the prior remand, the Board finds that another VA medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's current hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The claims file and a copy of this remand should be returned to the January 2013 VA examiner for a medical opinion to determine the nature and etiology of the Veteran's current hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

After reviewing the claims file, the examiner is requested to provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss is related to the Veteran's noise exposure in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

It should be noted that the Veteran is competent to attest to observable symptomatology and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If there is a medical basis to support or doubt the history provided by the Veteran regarding the continuity of symptomatology of sensorineural hearing loss since service, the examiner should provide a fully reasoned explanation.

The examiner is requested to provide an explanation as to whether the Veteran's current hearing loss is consistent with his reports of military noise exposure during his service as a Highway Transport Officer.  If however after a review of the record, an opinion on causation is not possible without resorting to speculation the examiner must provide an explanation for why such an opinion would be speculative.

2.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



